McCLELLAN, J.
The charge requested by the defendant was properly refused. It was in evidence, that “by outing out a new road, a short distance through open piney woods, perhaps 100 yards, and cause-waying a small boggy branch,” any necessity the defendant would otherwise have been under to use the road across the land of the prosecutor, which he had been warned not to do, would have been obviated. Without undertaking to define those terms as employed in the statute creating the offense of trespass after warning (Code, § 3874), we are satisfied that there was no such conduct on the part of the prosecutor, with respect to the opening of the road originally, and no such necessity for the defendant to use it after warning, as would furnish “legal cause or good excuse” for the act charged.
This being the only point reserved for consideration, the judgment of the Circuit Court is affirmed.